899 F.2d 14
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clyde L. AUSTIN, Plaintiff-Appellant,v.The CIRCLE K CORPORATION;  Linda Edwards;  Virginia Hamm,Defendants-Appellees.
No. 89-3667.
United States Court of Appeals, Sixth Circuit.
April 4, 1990.

1
Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and ROBERT E. DeMASCIO, Senior District Judge.*

ORDER

2
Clyde L. Austin, an Ohio litigant proceeding pro se, appeals from the order of the district court awarding summary judgment in favor of defendants.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary damages, Austin brought suit against his former employer and two of the company's employees under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e et seq.  Austin alleged that the defendants retaliated against him by terminating his employment after he had filed a complaint with the Equal Employment Opportunity Commission (EEOC) and that he was discriminated against because of his race.  Austin's complaint also set forth a state cause of action for malicious prosecution.


4
The magistrate recommended granting defendants' motion for summary judgment.  Upon de novo review of the case in light of Austin's objections to the magistrate's report, the district court ordered summary judgment in favor of defendants.


5
Upon review, we find no error.  Accordingly, for the reasons set forth in the magistrate's report and recommendation dated May 22, 1989, as adopted by the district court's order dated July 20, 1989, we hereby affirm the order of the district court awarding summary judgment in favor of defendants.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Robert E. DeMascio, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation